Citation Nr: 0112693	
Decision Date: 05/04/01    Archive Date: 05/09/01

DOCKET NO.  98-12 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for a right below knee amputation as a 
result of medical treatment by the Department of Veterans 
Affairs in July 1989.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant served on active duty from January 1957 to 
January 1963.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal from an October 1997 rating 
decision issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in San Juan, the Commonwealth of Puerto 
Rico which denied compensation for additional disability as a 
result of VA hospital, medical or surgical treatment.  

In January 2001, a Travel Board hearing was held in San Juan 
before the undersigned, who is the Board Member making this 
decision and who was designated by the Chairman to conduct 
that hearing, pursuant to 38 U.S.C.A. § 7102.  A transcript 
of the hearing testimony has been associated with the claims 
file.


FINDINGS OF FACT

1.  All available and relevant evidence necessary for 
disposition of the appellant's appeal as to the instant issue 
has been obtained by the RO.

2.  The appellant underwent a cardiac catheterization at a VA 
hospital in July 1989.  He subsequently developed ischemia of 
the right foot and leg that did not respond to treatment. 

3.  As a result of a July 1989 cardiac catheterization 
performed at a VA medical facility, the appellant has 
additional disability, namely a right below knee amputation, 
which is not a necessary or intended consequence of such 
surgery.


CONCLUSION OF LAW

The appellant does have additional disability, namely a right 
below knee amputation, that resulted from VA medical 
treatment rendered in July 1989.  38 U.S.C.A. § 1151 (West 
1991 & Supp. 2000); Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, 2096-2099 (2000) 
(to be codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, 
and 5107); 38 C.F.R. § 3.358 (1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

After reviewing the record, and in light of the grant in the 
decision below, the Board is satisfied that all relevant 
facts with respect to the 38 U.S.C.A. § 1151 claim have been 
properly developed and that no useful purpose would be served 
by remanding said issue with directions to provide further 
assistance to the appellant.  There is no indication that 
other relevant records exist that would provide more 
pertinent information than those already of record.  Thus, 
the Board concludes that the evidence is sufficient for 
reaching a fair and well-reasoned decision as to the issue on 
appeal and that the duty to assist appellant has been 
satisfied.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, §§ 3-4, 114 Stat. 2096, 2096-2099 (2000) (to be 
codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107).

The Board notes that effective October 1, 1997, 38 U.S.C.A. 
§ 1151 was amended such that negligence on the part of the VA 
would generally have to be shown by the VA for a claimant to 
obtain compensation under the statute.  Prior to October 1, 
1997, the United States Supreme Court found that the 
statutory language of 38 U.S.C.A. § 1151 simply required a 
causal connection between VA hospitalization and additional 
disability, and that there need be no identification of 
"fault" on the part of VA.  See Brown v. Gardner, 115 S.Ct. 
552 (1994).  In December 1997, VAOGCPREC 4-97 concluded that 
all claims for benefits under 38 U.S.C.A. § 1151 filed before 
October 1, 1997, must be adjudicated under the provisions of 
38 U.S.C.A. §  1151 as they existed prior to that date.  As 
this claim was filed prior to the effective date, the former 
statute must be applied.  See Karnas v. Derwinski, 1 Vet. 
App. 308 (1991) (in the present case, the former statute, as 
discussed below, is more favorable to the appellant).

Generally, where any veteran shall have suffered an injury as 
a result of hospitalization, medical or surgical treatment or 
examination, and such injury or aggravation results in 
additional disability to the veteran, disability compensation 
shall be awarded in the same manner as if such disability 
were service-connected.  38 U.S.C.A. § 1151.  

In pertinent part, 38 U.S.C.A. § 1151 provided that: 

Where any veteran shall have suffered an 
injury, or an aggravation of an injury, 
as the result of hospitalization, medical 
or surgical treatment,...and not the 
result of such veteran's own willful 
misconduct, and such injury or 
aggravation results in additional 
disability..., disability or death 
compensation...shall be awarded in the 
same manner as if such disability, 
aggravation, or death were service-
connected.

38 C.F.R. § 3.358, the regulation implementing that statute, 
provides, in pertinent part:  

(c) Cause.  In determining whether such 
additional disability resulted from a 
disease or injury or an aggravation of an 
existing disease or injury suffered as a 
result of...hospitalization, medical or 
surgical treatment..., the following 
considerations will govern: (1)  It will 
be necessary to show that the additional 
disability is actually the result of such 
disease or injury or an aggravation of an 
existing disease or injury and not merely 
coincidental therewith.  (2)  The mere 
fact that aggravation occurred will not 
suffice to make the additional disability 
compensable in the absence of proof that 
it resulted from disease or injury or an 
aggravation of an existing disease or 
injury suffered as the result 
of...hospitalization, medical or surgical 
treatment,....(3)  Compensation is not 
payable for the necessary consequences of 
medical or surgical treatment... properly 
administered....."Necessary 
consequences" are those which are 
certain to result from, or were intended 
to result from, the....medical or 
surgical treatment administered.

The appellant contends that he has suffered from a right 
lower extremity disability that developed because he did not 
receive the proper treatment from VA health care providers 
while he underwent a cardiac catheterization in July 1989.  
He testified at his January 2001 Travel Board Hearing that he 
was told about blood clots in his right leg shortly after the 
cardiac catheterization in July 1989.  He further stated 
that, after the doctors tried for four or five days to break 
down the blood clots, they realized tissue damage had 
occurred and that there was no other choice but to amputate.  
See Travel Board Hearing Transcript p. 5.

Review of the pertinent VA hospital records reveals that the 
appellant underwent a cardiac catheterization on July 18, 
1989.  A coronary care unit resident physician note, dated 
July 22, 1989, states that the appellant developed a 
complication from the cardiac catheterization, namely emboli 
to the distal leg artery with subsequent ischemia of the foot 
and leg.  Another note, dated the next day, states that the 
appellant was suffering from ischemia of the right foot and 
leg that was secondary to embolization to the distal foot 
artery from femoral access during cardiac catheterization.  
An October 1997 VA medical opinion stated that the 
appellant's right below knee amputation due to arterial 
occlusion was an "additional disability that was the 
unintended result of the cardiac catheterization procedure."

As previously noted, the pertinent regulation defines 
"necessary consequences" as those that are certain to 
result from, or were intended to result from, the medical or 
surgical treatment administered.  Obviously, a below knee 
amputation cannot be presented as the intended consequence of 
a cardiac catheterization and the right below knee amputation 
was certainly not a desirable clinical outcome.  There is no 
medical evidence of record that demonstrates the appellant 
would have been afflicted with the right leg emboli absent 
the July 1989 cardiac catheterization or that he would have 
been afflicted with any occluded distal foot artery due 
strictly to the natural progress of any of his existing 
medical conditions.

The Board notes that the October 1997 VA medical opinion 
states that the arterial occlusion suffered by the appellant 
was a risk of the cardiac catheterization procedure that he 
was fully informed about and thereafter consented to.  Thus, 
while the appellant's development of emboli and resultant 
distal foot artery occlusion and ischemia was not an 
unexpected result of the cardiac catheterization, it cannot 
be said that it was a certain consequence of the procedure 
since the overwhelming majority of cardiac catheterization 
patients do not have to undergo a below knee amputation as a 
result of the procedure.

Furthermore, as noted above, the Supreme Court held in the 
Gardner case that fault by the VA need not be shown as an 
element of recovery under 38 U.S.C.A. § 1151.  Thus, it is 
immaterial that the cardiac catheterization was performed 
without error by the VA catheterization team, or that 
arterial occlusion is a known risk associated with the 
performance of a cardiac catheterization (as reflected by the 
July 1989 informed consent form), because the Supreme Court 
imposed a strict liability standard.

The Board finds the evidence to be persuasive in that there 
was a causal relationship between the cardiac catheterization 
administered by VA in July 1989, and the subsequent 
development of ischemia in the right foot and leg that 
necessitated a below knee amputation.  Absent any negative 
evidence to the contrary, the Board finds that the appellant 
did experience additional disability, namely a right below 
knee amputation, related to VA medical treatment rendered in 
July 1989, in that there was a causal relationship between 
the July 1989 cardiac catheterization and the subsequent 
development of emboli in the right lower extremity with 
resultant arterial occlusion and ischemia.  The Board further 
finds that the clinical chain of events (emboli, arterial 
occlusion, ischemia) leading up to the below knee amputation 
was not a necessary consequence of the treatment consented to 
by the appellant in July 1989.


ORDER

Compensation benefits under the provisions of 38 U.S.C.A. 
§ 1151 for a right below knee amputation resulting from VA 
medical treatment (cardiac catheterization) are granted.



		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeals



 

